Laweence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein, present the question of the proper value for dutiable purposes of certain analytical balances and parts thereof.
The parties hereto have entered into a stipulation of fact wherein it has been agreed that the merchandise and issues presently before the court are the same in all material respects as the merchandise and issues in the case of Fisher Scientific Company v. United States, 42 Cust. Ct. 657, Reap. Dec. 9444, the record in which case has been incorporated herein.
*412It was further stipulated and agreed that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoice unit values plus packing as invoiced. The parties hereto were also in agreement that, on or about the dates of exportation of the instant merchandise, such or similar merchandise was not freely offered for sale for exportation to the United States.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis for determining the value of the analytical balances and parts thereof covered by the instant appeals for a reappraisement, and that said value is the invoice unit values plus packing, as invoiced.
Judgment will issue accordingly.